CCA 37206. The Court’s Order of May 17, 2011, is hereby vacated, and upon further consideration of the granted issue (69 M.J. 247) in light of United States v. Beaty, 70 M.J. 39 (C.A.A.F. 2011), it is ordered that Appellant and Appellee file additional briefs addressing Beaty and whether Appellant waived his right to a trial by court members based on the misapprehension of the maximum punishment. Appellant’s brief shall be filed within 30 days of the date of this order. Appellee’s brief shall be filed within 30 days of the filing of Appellant’s brief. Appellant may file a reply within 10 days of the filing of Appellee’s brief.